IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


TRACEY ANN STERLING,                      : No. 42 EAL 2016
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
KAI WARD LYMAN,                           :
                                          :
                  Petitioner              :

TRACEY ANN STERLING,                      : No. 43 EAL 2016
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
KAI WARD LYMAN,                           :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of June, 2016, the Petition for Allowance of Appeal and

“Petition Vacate, Remand, and/or Stay Family Court Orders Based on Its Recent

Orders” are DENIED.